Title: From George Washington to Henry Lee, 12 December 1788
From: Washington, George
To: Lee, Henry



Dear Sir
Mount Vernon Decbr 12. 1788

If you wish for a more formal Pedigree than the enclosed, return the one sent and an other shall be framed by the time you send for Magnolio when a Bill of Sale shall also be forwarded—And as you have it not in your power at present (for want of the Papers) to pass a deed of Conveyance to me, for the 5000 Acres of Land in Kentucke agreeably to your Memorandum—I should be glad to receive some instrument (in case of accidents) by whh to establish my claim to it.
Your intention to decline offering yourself for the Westmoreland district since you have received advice of Mr John Page’s

doing it, is an unequivocal proof if proof was wanting, of your friendly dispositions to the New Government; but whether it is the most effectual way of serving it, is another question. Whether Mr Page’s interest, or yours, is best in the district I am not sufficiently informed to decide. but of one thing I am sure and that is, that these matters (to stand upon equal ground with the opponents of the Constitution) ought to be the result of previous consultation and arrangement. I am &c.

Go: Washington

